PER CURIAM.
Ronald Froom appeals a final order dismissing his counterclaim in a declaratory judgment action.* It appears from the face of the dismissal order that the trial court based its dismissal on the statute of frauds, a defense which did not appear on the face of the counterclaim. We reverse the dismissal order and remand for consideration of the motion to dismiss, confined to the four corners of the counterclaim. See Martin v. Principal Mutual Life Ins. Co., 557 So.2d 128, 128 (Fla. 3d DCA 1990). This ruling is without prejudice to consideration of an appropriate motion for summary judgment. Appellees concede that, at a minimum, appellant Froom is entitled to seek compensation with regard to the so-called Manchester and Salem projects. Aside from noting that concession, we express no view on the merits.
Reversed and remanded.

 Plaintiffs-appellees voluntarily dismissed their complaint, thus making the order dismissing counterclaim a final, appealable order.